Title: From Tench Tilghman to William Heath, 29 October 1782
From: Tilghman, Tench
To: Heath, William


                  
                     Sir
                     Head Quarters 29th Octobr 1782
                  
                  His Excellency commands me to acknowledge yours of yesterdays date, of which the proper notice will be taken.  I have the honor to be Sir Yr most obt Servt
                  
                     Tench Tilghman A.D.C.
                     
                  
               